659 S.E.2d 740 (2008)
RICHARDSON
v.
BANK OF AMERICA.
No. 240PA07.
Supreme Court of North Carolina.
March 6, 2008.
John H. Culver, III, F.Amy Pritchard Williams, Charlotte, Walter E. Dellinger, III, Washington, DC, McGlinchey Stafford, Anthony J. Rollo, Baton Rouge, LA, Daniel T. Plunkett, New Orleans, LA, for Bank of America, NationsCredit Financial.
G. Christopher Olson, Raleigh, for Richardson, et al.
Burley B. Mitchell, Jr., Jack L. Cozort, Raleigh, Eileen R. Youens, for N.C. Chamber.
Reed Johnston, Jr., for Consumer Credit Industry Associa.
Charlene McNulty, for NC Justice Center.
J. Jerome Hartzell, Raleigh, for NCATL.
Stephanie M. Ceccato, for Legal Services of S. Piedmont.
William J. Whalen, for Pisgah Legal Services.
Mallam J. Maynard, for Financial Law Center.
Christopher Browning, Jr., Solicitor General, Philip A. Lehman, M. Lynne Weaver, Assistant Attorney Generals, L. McNeil Chestnut, Special Deputy Attorney General and Counsel to the Commissioner of Banks, Gary E. Govert, Special Deputy Attorney General for the State of NC.
The following order has been entered on the motion filed on the 7th day of December 2007 by Plaintiffs to Amend and Supplement Record:
"Motion Allowed by order of the Court in conference this the 6th day of March 2008."
EDMUNDS, J., recused.